KELLER, J.,
CONCURRING:
As evidenced by the well-written and persuasive majority and dissenting opinions, KRS 15.520 is less than clear. However, I believe the majority interpretation is correct. Therefore, I concur with the majority opinion, and write separately for four reasons. First, as do the majority and dissent, I note that the provisions of KRS 15.520 “apply only to police officers of local units of government who receive” KLEFP funds. KRS 15.520(4). Therefore, I disagree with the dissent that the provisions of KRS 15.520 create a conflict with the otherwise existing statutory framework for providing police officers with administrative protection. The existing framework remains in place for those local units of government that choose not to receive KLEFP funds. The provisions of KRS 15.520, rather than supplanting the existing framework, created an additional framework of officer protection, one that applies only to those local units of government receiving KLEFP funds. While I recognize that all local units of government may choose to and indeed may receive KLEFP funds, I also recognize that by choosing to do so, those governmental units have also chosen to be bound by the provisions of KRS 15.520.
Second, I emphasize that KRS 15.520 is part of a broader legislative scheme meant to improve the quality of law enforcement in the Commonwealth “by providing maximum protection and safety to the citizens of, and the visitors to, this Commonwealth.” KRS 15.410. To accomplish this laudatory goal, the legislature created the KLEFP, “a state monetary supplement for local law enforcement officers” to upgrade the educational and training standards of those officers. Id. In order to receive KLEFP funds, local governmental units must comply with certain requirements. For example, officers must be paid at least minimum wage; they must have a high school degree or its equivalent; and they must undergo a specific amount of initial and continuing training. KRS 15.440. Following the requirements of KRS 15.520 is but one more requirement.
Third, as the majority notes, the legislation is designed to “attract competent, highly qualified young people to the field of law enforcement and to retain qualified and experienced officers.” Providing a unified minimum set of due process standards is an additional step toward accomplishing that goal. The dissent’s limiting interpretation of KRS 15.520 is a step in the wrong direction.
Finally, I take exception to the dissent’s implication that the majority opinion somehow denigrates police departments throughout the Commonwealth. Certainly, most police departments and most police officers can be trusted to act reasonably and to adhere to all statutory requirements. However, the fact is that some do not. Otherwise, we would not have the exclusionary rule nor would there be a need for the procedural framework to protect police officers that existed prior to enactment of KRS 15.520.
Based on the preceding and the well-reasoned majority opinion, I concur.